DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asher et al. (4,968,084) in view of McLaren et al. (US 2004/0041429).
Asher et al. discloses a tailgate for a vehicle cargo bed comprising a tailgate body (50) having an interior surface disposed towards the cargo bed and an exterior surface disposed outwards from the vehicle cargo bed, as shown in Figures 1 and 6.  A heat shield (52) is secured to the exterior surface of the tailgate body, as shown in Figure 5 and disclosed on line 45 of column 2 through line 10 of column 3 and lines 50-60 of column 3.  At least a portion of the tailgate body is constructed from a first material having a first melting temperature.  This is an inherent feature.  The heat shield is constructed of a second material, aluminum, having a second melting temperature.  In reference to claims 6 and 7, a plurality of fasteners attach the heat shield (58) to the tailgate body (10), as disclosed on lines 1-10 of column 3.  Conventional fasteners require receiving holes so this feature is inherent.  However, Asher et al. does not disclose the second material has a higher melting point than the first material.
McLaren et al. teaches forming the exterior surface (20) of a tailgate from high density polyethylene (HDPE), as shown in Figure 1 and disclosed in paragraph [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the exterior surface of the tailgate of Asher et al. from HDPE, as taught by McLaren et al., to provide a tailgate with a relatively high strength to weight ratio resulting in the second melting temperature being greater than the first melting temperature.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 1, in view of Klusmeier (US 2006/0214449).
Asher et al., as modified, does not disclose the claimed material.
Klusmeier teaches forming a tailgate add-on (1) from nylon, a polyamide, as disclosed in paragraph [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the heat shield of Asher et al., as modified, from nylon, as taught by Klusmeier, as an obvious material choice to provide a lightweight, weather-resistant heat shield that is inexpensive to manufacture.
Allowable Subject Matter
Claims 4  and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-17 and 19-21 are allowed.
Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.  Applicant has argued McLaren does not disclose or suggest either tailgate panel could be formed from a combination of materials like the applicant’s invention.  This is not claimed.  The claim requires the heat shield to be disposed over a portion of the outermost exterior surface of the tailgate body.  The teaching of McLaren, when combined with the disclosure of Asher et al., results in a metal heat shield on only a portion of a plastic tailgate body.  This meets the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        May 2, 2022